 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10
     WEBSTER FINANCIAL CORPORATION, et.                 Case No. 2:18-cv-02223-MMD-GWF
11
     al.,
12
             Plaintiffs,                                ORDER GRANTING MOTION FOR
13   v.                                                 EXTENSION OF TIME TO COMPLETE
                                                        POST-JUDGMENT DISCOVERY
14
     WEBSTER CAPITAL FINANCE INC., et. al.,
15
             Defendants.
16
17
18           THIS CAUSE having come before this Court pursuant to Plaintiffs’ Motion for Extension

19   of Time to Complete Post-Judgment Discovery, and the Court having been fully advised in the

20   premises, it is hereby

21           ORDERED AND ADJUDGED:

22           1.      The motion is hereby GRANTED in its entirety.

23           2.      Plaintiffs shall have until August 9, 2020, to conduct additional post-judgment

24   discovery.

25                                  8th day of ________________,
             DONE AND ORDERED this _____       April             2020.

26
                                                 ____________________________________
27                                               THE HONORABLE MIRANDA M. DU
28                                               UNITED STATES DISTRICT JUDGE



     121685731.v1
